﻿
On behalf of the President, the Government and the people of Liberia, I warmly congratulate the President on his election to preside over this forty-third session of the General Assembly. His wide experience and well-known diplomatic skills fully assure us that this session, under his leadership, will achieve very positive results. We can count on the usual co-operation and support of the delegation of Liberia in the months ahead. Permit me also to extend well-deserved thanks and appreciation to the President's predecessor, Ambassador Peter Florin of the German Democratic Republic who conducted the affairs of the forty-second session with great aplomb and distinction.
Special commendation is likewise due our illustrious Secretary-General for the skill and courage with which he has been serving the international community, my Government will continue to do everything to assist him in upholding the credibility of the United Nations and ensuring that its mandates are fulfilled.
Finally, allow me to take special note of the opportunities which the annual sessions of the General Assembly offer us for fruitful bilateral and multilateral consultations on issues of mutual interest.
The tragic experiences of two world wars and the imminent danger of nuclear catastrophe have made the search for peace and development the paramount concern of our time. The principles and ideals by which peace is to be achieved and development attained have been fully set out in the Charter of the United Nations and the resolutions of the Assembly.
For 43 years, guided by those principles and ideals, we have come here with various problems, disputes and ideas. Here we have debated the issues, grappled with the problems and their possible solutions, and expressed both our frustrations and our aspirations.
In spite of our varying dispositions and our cultural, economic and ideological differences, we have always acknowledged and professed the continuing relevance of the United Nations in the search for peace, security and development. It is against this background that my delegation, in addressing the specific issues before the Assembly, will give renewed emphasis to the need for strengthening the role of dialogue and solidarity for the betterment of the human condition. 

My delegation welcomes the stirrings of peace that have greeted this forty-third session and given the international common new hope for the efficacy of multilateralism in the resolution of conflict.
In this connection, we note with satisfaction the Peace Accords with regard to Afghanistan, signed last April, which are facilitating the withdrawal of foreign troops from that country. We also applaud the acceptance by Iran of the provisions of Security Council resolution 598 (1987), which has brought about the cessation of hostilities in the Persian Gulf and made possible the on-going peace talks between Iraq and Iran under the auspices of the United Nations. We are also pleased that, through the mediation of the Secretary-General and the current Chairman of the Organization of African Unity, Morocco and the POLISAR10 Front have consented to the holding of a referendum, which constitutes an important step towards resolving the question of Western Sahara. Moreover, we note that negotiations between the two communities in Cyprus are progressing satisfactorily, also under the auspices of the United Nations.
It is in this context that we must highly commend the Nobel Prize Committee for being so thoughtful as to award its 1983 Peace Prize to the United Nations peace-keeping forces. And we congratulate the Secretary-General on this achievement. At the same time, ray delegation appeals to all the parties involved to continue to work co-operatively for the final resolution of these problems.
But we must resist every temptation to be lulled into a state of complacency by these recent successes, as our present agenda still contains a number of unresolved issues which must claim the Assembly's urgent attention.
Despite the best efforts of the countries members of the Association of South-East Asian Nations (ASEAN), a just and lasting settlement to the Kampuchea dispute has remained elusive. We therefore support the Jakarta Informal Meeting, which seeks to bring together all the parties concerned in an effort to resolve the problem of Kampuchea. A comprehensive settlement of the dispute roust take into account the exercise by the Kampuchean people of their inalienable right to self-determination, free from foreign interference.
With regard to the Korean question, my delegation urges acceleration of efforts to bring about a constructive and fruitful dialogue in the peninsula. The special declaration, by President Roh Tae Woo of July 1988, in the interest of national self-esteem and prosperity, constitutes a positive step towards easing tension and leading to the peaceful unification of the two Koreas.
We congratulate the Governments and peoples of the Republic of Korea and the Democratic People's Republic of Korea on the commemoration of their fortieth anniversary of nationhood. We wish them a prosperous and bright future and the attainment of unity, peace and stability as soon as possible. In Central America various peace plans proposed by the countries of the region have not yielded the desired results. My delegation would therefore hope that the people of Central America could be left alone to chart their own course on the path of restoring peace, fostering democracy and strengthening regional unity and economic co-operation.
A sad episode in the Middle East crisis is the tragedy of Lebanon, a country with which Liberia has enjoyed close ties of friendship over the years. Once a prosperous nation, Lebanon is today ravaged by years of incessant civil strife, aggravated by unwarranted external interference. We therefore urge respect for the territorial integrity and sovereignty of Lebanon the safeguarding of its independence, an end to violence, and the withdrawal of all foreign troops from its territory.
Since the last session of the General Assembly a year ago the crisis in the Middle East has escalated significantly despite the various peace initiatives undertaken. In this connection, we call on Israel to exercise restraint in its enforcement of law and order in the occupied territories. It continues to be the view of my Government that a just and lasting settlement of the Middle East conflict must take into account the right of self-determination of the Palestinian people, as well as the right of all States in the region, including Israel, to exist within secure and internationally recognized boundaries.
In this regard we reiterate the call for the convening of an international conference on the Middle East, with the participation on a basis of equality of all the parties concerned, including the Palestine Liberation Organization, the authentic representative of the Palestinian people. Such a conference should certainly enhance the peace process in the region. 
A few days ago General Moussa Traore, President of Mali and current Chairman of the Organisation of African Unity, eloquently outlined to the Assembly Africa's position on a number of important issues, including the vexed question of southern Africa.
My delegation therefore wishes only to stress Liberia's grave concern that the racist minority regime in Pretoria, aided and abetted by its collaborators, has continued to defy with impunity the collective will of the international community by its flagrant disregard of the fundamental rights of the black majority in their own land. Furthermore, there can be no denying the fact that the extremity of the cruel and degrading treatment meted out to black South Africans bears a disturbing and chilling resemblance to Nazi practices. To date, the brutal and remorseless Pretoria regime has kept hundreds, if not thousands, of children in detention, subjecting them to systematic torture and even genocide. Reports of such horrors perpetrated by the regime' leave my Government in no doubt that the international community has not done enough to destroy apartheid.
So entrenched is the racist minority regime's policy of apartheid that no other peaceful means short of comprehensive mandatory sanctions under Chapter VII of the United Nations Charter can eradicate that system and save the country from an eventual bloodbath. Those who argue that sanctions will only bring hardships to the blacks of South Africa and to the front-line States are either simply against the aspirations of black people or interested only in their investments and profits. For the persistent rejection of apartheid by the black South Africans themselves has surely, demonstrated that they at least would prefer hardship in freedom to prosperity under apartheid.
My delegation holds the view that, if the racist regime in South Africa truly desires genuine peace, it must, in good faith and without pre-conditions, immediately release Nelson Mandela and all other political prisoners as a first step towards reconciliation and the institution of a non-racial democratic society based on universal franchise. In this context, Liberia wishes to associate itself with those delegations that have called for the convening of a special session of the General Assembly in 1989 to consider the overall situation in southern Africa, including the question of Namibia.
A clear demonstration of South Africa's arrogance is its illegal occupation of Namibia, in utter contempt of the resolutions and decisions of the United Nations, and its continued use of that Territory to launch subversive, aggressive and destabilizing policies against neighbouring States.
While we take note of the recent quadripartite discussions on the Namibian question, there is nothing in the negotiating record of the racist regime to justify any reliance on its commitments. The Security Council should therefore proceed to take such measures as may be necessary to carry out its mandate, as set forth in its resolution 435 (1978), As we observe the tenth anniversary of that resolution, we reaffirm Namibia's right to self-determination and independence within a united territory, including Walvis Bay, the Penguin Islands and all other offshore islands, and under the leadership of the South West Africa People's Organization (SWAPO), the sole and legitimate representative of the Namibian people. It is our fervent hope that, when the forty-fourth session of the General Assembly convenes, a free and independent Namibia will be able to take its rightful place as a full Member of the United Nations.
I wish to turn now to the question of disarmament, which for my delegation at least has real implications not only for peace and security but for development as well. Liberia maintains its position that if peace and development are to be fully achieved the international community simply cannot continue to spend so many billions of dollars each year on armaments and related activities. In seeking to ensure security we have somehow unleashed a costly arms race, which has diverted resources from development needs, thereby exacerbating social problems in developing countries. This point was well articulated by a number of speakers at the International Conference on the Relationship between Disarmament and Development, held last year.
The recent ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - by the United States and the Soviet union marks a new and encouraging beginning in bilateral disarmament efforts. On the other hand, the failure of the third special session devoted to disarmament to arrive at a consensus represents a serious setback to multilateral disarmament initiatives. My Government continues to believe that bilateral and multilateral efforts complement each other am d that the United Nations remains the central forum for disarmament issues.
Liberia considers the Non-Proliferation Treaty an important international instrument and its ratification a vital first step towards nuclear disarmament. In this connection, we are particularly concerned that South Africa's nuclear capability has continued to frustrate the attainment of the objective of the Declaration on the Denuclearization of Africa, to make it a zone of peace. Indeed, the credibility of the Treaty will remain doubtful as long as measures are not taken to ensure the subjection of the nuclear capability of South Africa and other countries to safeguards and inspection under the control of the International Atomic Energy Agency.
Thus we favour the convening of the Fourth Review Conference of States Patties to the Non-Proliferation Treaty in 1990 to consider suds matters, among others.
My delegation joins previous speakers who have condemned the use of chemical weapons in contravention of the 1925 Geneva Treaty banning the use of such weapons. Similarly, we are gravely concerned about the dumping of toxic and other hazardous waste on African soil, an act which is tantamount to a declaration of chemical war on our people. This multifarious environmental abuse endangers the well-being and lives of all our peoples. Such waste not only poisons the air we breathe but also pollutes our water resources and contaminates the very soil upon which we depend for the cultivation of food. But is there not an ethical question also? At the close of the twentieth century, should Africa still be facing such a threat to its survival? Was slavery not enough? Was colonial exploitation not enough? Is the present critical economic situation made worse by various natural disasters not enough? Must we now be exposed also to poisonous and radioactive substances that threaten our very survival as a people?
So serious is this problem of toxic waste disposal that we must urge the Economic and Social Council to expedite the adoption and implementation of its draft convention on the control of transboundary movements of hazardous wastes, we also welcome the call for the Conference on Disarmament to draft a convention on the prohibition of the dumping of radioactive and toxic wastes for hostile purposes.
Unlike the political environment in which significant progress towards the relaxation of tension has been observed, it is regrettable that no comparable development in the economic sphere was attained during the year. 
Since the last session of this Assembly, the international economic environment experienced further decline and disequilibrium. The fall in commodity prices, the decrease in the flow of official development assistance and the crushing debt burden have continued to be the most serious factors responsible for the net outflow of capital from developing to developed countries.
It was this very serious predicament that led to the convening of the thirteenth special session of the General Assembly, on the critical economic situation in Africa, a little over two years ago. In this connection, the mid-term review and appraisal exercise undertaken last month has confirmed that the international community has not fulfilled its commitment under the United Nations Programme of Action for African Economic Recovery and Development.
In the meantime, African countries themselves, in spite of the unfavourable international economic climate, have endeavoured to pursue structural adjustment programmes, institutionalized or otherwise. Liberia, for instance, has undertaken certain measures within its own capabilities, to establish conditions for economic recovery. I refer  to attempts being made, through a green revolution programme, to expand agricultural production with a view to attaining food self-sufficiency. Moreover, steps have been taken, not only towards efficient management of the public sector, but also towards the encouragement and promotion of private initiative and enterprise in economic growth and development.
In view of the foregoing, ray delegation joins previous speakers who have called on the international community to live up to its commitment under the United Nations Programme of Action for African Economic Recovery and Development, and in particular to accelerate the flow of resources to the continent. Our common heritage and interdependence demand the concerted effort of all for the attainment of the conditions that will ensure a higher standard of living for the peoples of the developing countries.
This planet on which we live may have its imperfections, but until scientific exploration can confirm otherwise, it remains the only homo we have. It is therefore our sacred obligation to create in it a wholesome environment: for ourselves and for posterity.
In this connection, we must strive for a political environment free from conflicts and war·, we must strive for an economic environment that provides for a just, equitable and efficient production and distribution of goods and services, and we must pursue sustainable development policies that will ensure the protection of our eco-system.
When we pollute the oceans, the rivers and streams, when we denude our forests, when we violate the human rights of our fellow man, and engage in various forms of warfare without neighbours, when we exploit the poor and the weak, we do great harm to the human environment and thereby undermine the peace and security of our world.
The task of facing the future and safeguarding the interest of succeeding generations requires our collective moral commitment and co-ordinated political will and action.
In the view of my Government, the United Nations is still the best instrument at our disposal for the attainment of that wholesome environment envisaged and desired by all, and we thus reaffirm our unwavering commitment to the principles and purposes enshrined in its Charter. 
